United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE NAVY,
Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-103
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 19, 2010 appellant filed a timely appeal from a September 23, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed the
termination of his compensation benefits. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on April 10, 2010 for his accepted injury effective.
FACTUAL HISTORY
On March 18, 2009 appellant, then a 48-year-old paint blaster, filed a traumatic injury
claim alleging that on March 10, 2009 he injured his right shoulder and neck when lifting hoses
1

5 U.S.C. §§ 8101-8193.

at work. OWCP accepted neck sprain, right wrist sprain and right sacroiliac joint sprain.
Appellant stopped work on the date of injury and received continuation of pay and wage-loss
compensation for periods of disability.
Appellant came under the treatment of Dr. Arthur Wardell, a Board-certified orthopedic
surgeon, who diagnosed cervical spine sprain, radiculopathy, right shoulder sprain, dorsolumbar
spine sprain, right sacroiliac joint sprain, acromioclavicular joint sprain, right carpal tunnel
syndrome and left sciatica. In reports dated April 6 to June 25, 2009, Dr. Wardell noted
appellant’s complaints of persistent pain radiating down the right arm and leg and recommended
epidural steroid injections which were performed on July 24, August 6 and 21, 2009. He found
that appellant was totally disabled and recommended a spinal fusion. A May 5, 2009
electromyogram revealed right carpal tunnel syndrome but no evidence of cervical radiculopathy
on the right. On June 24, 2009 appellant underwent a magnetic resonance imaging scan of the
cervical spine which revealed degenerative changes at C5-6 with mild canal stenosis.
OWCP referred appellant to Dr. Steven C. Blasdell, a Board-certified orthopedic surgeon,
for a second opinion. In a September 17, 2009 report, Dr. Blasdell reviewed the records
provided and examined appellant. On examination of the neck he found tenderness to light
touch, absent cervical extension and restriction of cervical flexion. There was no effusion or
tenderness of the right wrist, tenderness of the lumbar spinous process, minimal back extension
with positive straight leg raises. Dr. Blasdell diagnosed cervical degenerative disc disease, status
post L5-S1 discectomy, lumbar degenerative disc disease, bilateral carpal tunnel syndrome and
chronic neck and back pain behavior. He noted that appellant’s examination revealed multiple
nonphysiologic findings including tenderness to light touch, positive axial compression test and
discrepancy between supine and straight leg raising which indicated symptom magnification.
Dr. Blasdell found that appellant recovered from the orthopedic injury resulting from the
March 10, 2009 work injury and had no injury-related disability within a reasonable degree of
medical probability. He opined that appellant had nonindustrial disability related to preexisting
cervical and lumbar disc disease. Dr. Blasdell noted that appellant could return to work with
restrictions based on his cervical and lumbar degenerative disc disease with no work restrictions
related to any orthopedic injury sustained on March 10, 2009. He required no further treatment
for his work injury. Dr. Blasdell noted appellant’s C5-6 fusion might be indicated based on his
symptoms but the surgery would be unrelated to the March 10, 2009 work injury.
Appellant submitted reports from Dr. Waddell dated July 14 to December 3, 2009.
Dr. Waddell diagnosed sprain and strain of the lumbar and cervical spine and continued to opine
that appellant was totally disabled from work. On December 24, 2009 he noted reviewing
Dr. Blasdell’s report and disagreed with his findings. Dr. Waddell opined that appellant did not
have a nonindustrial disability related to preexisting cervical degenerative disc disease.
OWCP found a conflict in medical opinion between Dr. Waddell, appellant’s treating
physician, who stated that appellant had residuals of his work-related injuries and was totally
disabled and Dr. Blasdell, the referral physician, who determined that appellant’s work-related
conditions had resolved and he could return to work with restrictions related only to his
nonindustrial cervical and lumbar degenerative disc disease.

2

On January 7, 2010 OWCP referred appellant to, Dr. Jeffrey D. Moore, a Board-certified
orthopedic surgeon, selected to resolve the conflict. In a January 19, 2010 report, Dr. Moore
reviewed the records provided to him and examined appellant. He noted appellant’s history,
including 1988 lumbar spine decompression surgery. Dr. Moore reviewed appellant’s job
requirements, the work injury and treatment following the injury. During examination, appellant
exhibited pain behaviors with distinct inconsistencies consistent with signs of symptom
magnification. Dr. Moore explained that, throughout the examination, appellant exhibited pain
behaviors as follows:
“[Appellant] was very slow with his movements and transitional changes such as
standing from seated position. I also noticed distinct inconsistencies with his
examination with signs of over magnification in that he had a lot of
hypersensitivity and would restrict his movement with focusing on certain
anatomical regions such as a cervical spine and lumbar spine, as well as shoulder.
However, when not focusing on this during the interview process, it was apparent
that [appellant] had very fluid movement in his cervical spine and also had better
movement in his shoulder than demonstrated on focal testing. In addition, he had
no difficulty with moving his lumbar spine on transitional movement to the
examining table and getting in different positions. However, with focal
examination in the standing position, [appellant’s] lumbar and cervical movement
were minimal. He resisted almost any movement relating pain in these areas
when he moved through a very small range of motion. Therefore, I did not
consider my examination to be accurate and complete as a result of these pain
reflex type of behaviors and over magnification signs.”
Dr. Moore noted diffuse tenderness and hypersensitivity to light touch throughout the cervical
spine, axial compression testing was positive, straight leg raises were negative bilaterally, deep
tendon reflexes were bilateral and symmetric in the upper and lower extremities, sensory
examination was intact and motor examination revealed diffuse weakness in the lower and upper
extremities. On general inspection appellant had a “very muscular body habitus and very large
muscular arms that demonstrated generalized weakness that seemed inconsistent.” Examination
of both hands revealed no apparent atrophy but diffuse diminished grip strength bilaterally.
Dr. Moore opined to a reasonable degree of medical certainty that appellant sustained a strain to
his cervical, lumbar and right shoulder which resolved within six months of injury or
September 10, 2009 and any symptoms existing beyond that time would be attributed to chronic
preexisting degenerative disease. He found that appellant did not have any residuals of his
work-related injury of March 10, 2009 but demonstrated symptoms of over magnification which
suggested secondary gain or poor motivation to return to work. Dr. Moore advised that appellant
was not a surgical candidate and could return to work subject to restrictions that were not due to
the March 10, 2009 work injury but rather due to chronic degenerative condition.
On February 4, 2010 OWCP issued a notice of proposed termination of compensation
benefits on the grounds that Dr. Moore’s report established no residuals of the work-related
conditions.
In a February 23, 2010 statement, appellant disagreed with the proposed termination of
benefits and asserted that he still had residuals of the work injury. He questioned the validity of

3

Dr. Blasdell’s evaluation contending that the physician did not review his entire medical record
and only took an x-ray of his right wrist.2 From December 18, 2009 to February 3, 2010,
Dr. Wardell noted appellant’s treatment for neck pain and found that appellant was totally
disabled. In a February 3, 2010 attending physician’s report, he diagnosed cervical spine sprain,
lumbar spine radiculopathy and noted with a checkmark “yes” that appellant’s condition was
caused or aggravated by his work. Dr. Wardell noted that appellant was totally disabled. In a
February 3, 2010 duty status report, he diagnosed cervical and lumbar sprain and strain and
noted that appellant was totally disabled. Also submitted were physical therapy notes.
By decision dated March 29, 2010, OWCP terminated appellant’s compensation benefits
effective April 10, 2010, finding that the weight of the medical evidence as represented by
Dr. Moore established that he had no residuals or disability due to his accepted employment
injuries.
Appellant requested a telephonic hearing which was held on July 7, 2010. He submitted
a cervical spine x-ray dated June 9, 2009, which revealed dextroscoliosis with mild degenerative
disc disease. Also submitted were prescription notes from Dr. Wardell dated May 4 to
December 24, 2009, previously of record. In a March 25, 2010 attending physician’s report,
Dr. Wardell diagnosed sprain/strain of the cervical spine, radiculopathy of the lumbar spine and
chronic lumbar spine sprain and noted with a checkmark “yes” that appellant’s condition was
caused by a work activity. Appellant submitted physical therapy notes dated March 12
to April 1, 2010.
In a decision dated September 23, 2010, an OWCP hearing representative affirmed the
December 1, 2009 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.5

2

Appellant noted that he had prior neck injuries in 2002 and 2004 and that he saw Dr. Blasdell for the 2004
injury. Any claims pertaining to these prior injuries are not before the Board on the present appeal.
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

4

ANALYSIS
OWCP accepted appellant’s claim for work-related neck sprain, right wrist sprain, right
sacroiliac joint sprain. It reviewed the medical evidence and determined that a conflict in
medical opinion existed between appellant’s attending physician, Dr. Wardell, a Board-certified
orthopedic surgeon, who indicated that appellant had residuals of his work-related injuries and
was totally disabled from work and Dr. Blasdell, OWCP’s referral physician, who determined
that appellant’s work-related conditions had resolved and appellant had no residuals due to the
work. Consequently, OWCP referred appellant to Dr. Moore to resolve the conflict.
The Board finds that, under the circumstances of this case, the opinion of Dr. Moore is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that residuals of appellant’s work-related neck sprain, right
wrist sprain, right sacroiliac joint sprain have ceased. Where there exists a conflict of medical
opinion and the case is referred to an impartial specialist for the purpose of resolving the conflict,
the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, is entitled to special weight.6
In his report of January 19, 2010, Dr. Moore reviewed appellant’s history, reported
findings and noted that appellant exhibited no objective complaints or findings due to the
accepted conditions. He opined to a reasonable degree of medical certainty appellant sustained a
strain to his cervical, lumbar and right shoulder which resolved within six months of injury and
any symptoms existing beyond this time would be attributed to chronic preexisting degenerative
disease. Dr. Moore explained that, throughout the examination, appellant exhibited pain
behaviors noting signs of over magnification in that he had a lot of hypersensitivity and would
restrict his movement with focusing on certain anatomical regions such as a cervical spine and
lumbar spine, as well as shoulder but, when not focusing on this during the interview process, it
was apparent that he had very fluid movement in his cervical spine and also had better movement
in his shoulder than demonstrated on focal testing. He opined that appellant did not have any
residuals of his March 10, 2009 work injury but demonstrated symptom magnification which
suggested secondary gain or poor motivation to return to work. Dr. Moore advised that appellant
could return to work subject to restrictions that were not due to the March 10, 2009 work injury
but rather were due to chronic degenerative condition. He opined that appellant required no
treatment for the work-related injury.
Thereafter, appellant submitted reports from Dr. Wardell dated March 18 to
December 24, 2009 and December 18, 2009 to February 3, 2010, who noted appellant’s
treatment for neck pain and advised that appellant was totally disabled. Similarly, attending
physician’s reports dated February 3 to March 25, 2010, diagnosed sprain of the cervical spine,
radiculopathy of the lumbar spine and noted with a checkmark “yes” that appellant’s condition
was caused or aggravated by a work activity. Dr. Wardell noted that appellant was totally
disabled. Likewise, in a February 3, 2010 duty status report, he diagnosed cervical and lumbar
sprain and strain and noted that appellant was totally disabled. However, none of Dr. Wardell’s
reports specifically provide medical reasoning addressing how any continuing condition or
6

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

5

disability was causally related to the March 10, 2009 work injury. He was also on one side of a
conflict that was resolved by Dr. Moore7 and his reports do not otherwise provide new findings
or medical rationale sufficient to establish that any continuing condition or residuals are causally
related to the March 10, 2009 work injury.
Appellant also submitted physical therapy notes dated July 6, 2009 to April 1, 2010.
However, the Board has held that treatment notes signed by a physical therapist is not considered
medical evidence as these providers are not a physician under FECA.8 Other reports including
an x-ray of the cervical spine dated June 9, 2009 fail to address continuing disability.
Consequently, the medical evidence submitted after Dr. Moore’s report is insufficient to
overcome his report or to create another conflict in the medical evidence. The Board finds that
Dr. Moore’s opinion constitutes the weight of the medical evidence and is sufficient to justify
OWCP’s termination of benefits for the accepted conditions of neck sprain, right wrist sprain and
right sacroiliac joint sprain.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate benefits effective
April 10, 2010.

7

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992);
Dorothy Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Wardell’s report did not contain new findings or
rationale on causal relationship upon which a new conflict might be based.
8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2010 is affirmed.
Issued: September 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

